Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 16, 2022

                                     No. 04-22-00680-CV

     IN THE INTEREST OF A.N.C., E.L.G., I.C.C.-G., AND O.N.C.-G., CHILDREN

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01192
                          Honorable Martha Tanner, Judge Presiding


                                        ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was originally due on November 14, 2022. On that date,
appellant filed a motion requesting a twenty-day extension of time and asking the exhibits
admitted into evidence, and indexed in volume 4 of the Reporter’s Record, be filed with the
Court. On November 16, 2022, the court reporter filed those exhibits.

     After consideration, we GRANT the motion and ORDER appellant to file his brief by
December 5, 2022. Appellant is advised that further extensions of time will be disfavored.

        It is so ORDERED on November 16, 2022.

                                                           PER CURIAM

       ATTESTED TO: ________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT